DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 17/275,154 in response to an original application filed on 03/10/2021. Claims 1-19 are currently pending and have been considered below. Claim 16 has been cancelled. Claims 1, 6, 15 and 17-19 are independent claims. 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 02/04/2021, 04/27/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2016/0261391 A1).

Regarding claims 1, 6 and 15, a method for implementing an automatic retransmission function, [See Figure 14 steps 1405-1415 and figure 17 steps 1705-1725], comprising: sending, by a first station, a first message, [At block 1405, the method 1400 may include receiving a data transmission. The data transmission may be from a base station or some other sending device, (Chen et al., Paragraph 153)], wherein the first message carries automatic retransmission enable information, [At block 1410, the method 1400 may include evaluating a condition for determining information to include as HARQ feedback in response to the data transmission. The condition to be evaluated may have been sent from the sending device, and may include an indication that HARQ feedback operations are to be modified, (Chen et al., Paragraph 154)], and the automatic retransmission enable information is used for instructing that the automatic retransmission function be enabled or disabled, [At block 1415, the method 1400 may include modifying a HARQ feedback operation based at least in part on the condition. HARQ feedback operation modifications may include turning off HARQ feedback altogether. HARQ feedback operation modifications may also include simplifying HARQ feedback from a three-state feedback to a two-state feedback, (Chen et al., Paragraph 155)].

Regarding claims 2 and 7, the method wherein when the automatic retransmission enable information is used for instructing that the automatic retransmission function be enabled, the automatic retransmission enable information is further used for instructing that an automatic retransmission buffer be configured for current transmission, [The HARQ feedback operation modification indicator may come in many forms. In one example, HARQ feedback may be enabled or disabled using a semi-static UE-specific configuration. Base station 105-b may indicate to the UE 115-b that the UE 115-b is to obtain an updated configuration which, in the example of process flow 400, disables HARQ feedback, (Chen et al., Paragraph 84)].

Regarding claim 3, the method of claim 1, wherein when the automatic retransmission enable information instructs that the automatic retransmission function be enabled, the instruction comprises enabling the automatic retransmission function immediately or delaying enabling the automatic retransmission function, [a base station may transmit to the device 705-a a HARQ feedback operation modification indicator, which may indicate to the device 705-a that the device 705-a is to modify its HARQ feedback operation in accordance with the indicator. The HARQ feedback operation modification indicator may come in many forms. In one example, HARQ feedback may be enabled or disabled using a semi-static UE-specific configuration, (Chen et al., Paragraph 115)],
and when the instruction is delaying enabling the automatic retransmission function, the first message further comprises information about start time at which the automatic retransmission function is enabled, [wherein modifying the HARQ feedback operation based at least in part on the condition comprises: using a transmission time interval (TTI) for HARQ feedback that is longer than a TTI used for the data transmission, (Chen et al., Claim 11)].


Regarding claim 4, the method of claim 1, wherein in response to the automatic retransmission enable information instructing that the automatic retransmission function be enabled, further sending, by the first station, at least one of the following time information: duration in which the automatic retransmission function is enabled or information about calculation of the duration, or time at which the automatic retransmission function is disabled, wherein the duration in which the automatic retransmission function is enabled or the information about the calculation of the duration is used for instructing that timekeeping start from start time at which the automatic retransmission function is enabled and the automatic retransmission function be disabled when the duration ends, [because UE 115-a has received the data transmission as low latency data and may be part of a ULL system, the UE 115-a may be constrained to provide its HARQ feedback using similarly reduced-length TTIs, (Chen et al., Paragraph 75)], 
and wherein the time information is contained in the first message or in a second message sent by the first station, [UE 115-a may receive a data transmission in the form of a set of transport blocks from base station 105-a via downlink 205. In some cases, the transport blocks may contain low-latency data (e.g., they may be sent using a reduced-length TTI), (Chen et al., Paragraph 75)].

Regarding claims 5 and 11, the method of claim 1, further comprising: further sending, by the first station, information about automatic retransmission, wherein the information about the automatic retransmission comprises at least one of: redundancy version information of a data frame or a retransmission frame of the data frame or indication information of new transmission or retransmission, [The base station 105-a may determine that the UE 115-a is modifying its HARQ feedback operations because the base station 105-a transmitted a HARQ feedback operation modification indicator to the UE 115-a, (Chen et al., Paragraph 75)].

Regarding claim 17, a first station, comprising a memory, a processor, and a computer program stored in the memory and executable on the processor, wherein when the computer program is executed by the processor, the method for implementing an automatic retransmission function according to claim 1 is performed, [Figure 9, Ref # 905]. 

Regarding claim 18, a second station, comprising a memory, a processor, and a computer program stored in the memory and executable on the processor, wherein when the computer program is executed by the processor, the method for implementing an automatic retransmission function according to claim 6 is performed, [Figure 9, Ref # 905].

Regarding claim 19, a non-transitory storage medium, wherein an information processing program is stored in the computer-readable storage medium, and when the information processing program is executed by the processor, the method for implementing an automatic retransmission function according to claim 1 is performed, [Figure 9, Ref # 915].

Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478